Exhibit 10.7
AMENDED AND RESTATED
WILSON BANK AND TRUST
EXECUTIVE SALARY CONTINUATION AGREEMENT
     THE AGREEMENT, made and entered into this 7 day of October, 2002, by and
between Wilson Bank and Trust, a Tennessee commercial bank (hereinafter called
“Bank”), and James Randall Clemons (hereinafter called the “Executive”).
W I T N E S S E T H:
     WHEREAS, the Executive has been and continues to be a valued executive of
the Bank and is now serving the Bank; and
     WHEREAS, it is the consensus of the Board of Directors that the Executive’s
services to the Bank in the past have been of exceptional merit and have
constituted an invaluable contribution to the general welfare of the Bank and in
bringing it to its present status of operating efficiency, and its present
position in its field of activity; and
     WHEREAS, the experience of the Executive, his knowledge of the affairs of
the Bank, his reputation and contacts in the industry are so valuable that
assurance of his continued services is essential for the future growth and
profits of the Bank and it is in the best interests of the Bank to arrange terms
of continued employment for the Executive so as to reasonably assure his
remaining in the Bank’s employment during his lifetime or until the age of
retirement; and
     WHEREAS, it is the desire of the Bank that his services be retained as
herein provided; and
     WHEREAS, the Executive is willing to continue in the employ of the Bank
provided the Bank agrees to pay to him or his beneficiaries certain benefits in
accordance with the terms and conditions hereinafter set forth:
     WHEREAS, the Bank and the Executive are parties to an Executive Salary
Continuation Agreement dated the 30th day of March, 1995 between Wilson Bank and
Trust and James Randall Clemons that provides for the payment of certain
benefits. This Amended and Restated Executive Salary Continuation Agreement and
the benefits provided hereunder shall replace and supercede the existing
Executive Salary Continuation Agreement and the benefits provided thereby;
     ACCORDINGLY, it is the desire of the Bank and the Executive to enter into
this agreement under which the Bank will agree to make certain payments to the
Executive at retirement or his beneficiary in the event of his premature death
while employed by the Bank; and





--------------------------------------------------------------------------------



 



     FURTHERMORE, it is the intent of the parties hereto that this agreement be
considered an unfunded arrangement maintained primarily to provide supplemental
benefits for the Executive, as a member of a select group of management or
highly compensated employees of the Bank for purposes of the Employee Retirement
Income Security Act of 1974.
     NOW, THEREFORE, in consideration of services performed in the past and to
be performed in the future as well as of the mutual promises and covenants
herein contained it is agreed as follows:
EMPLOYMENT

  1.   The Executive is an employee at will of the Bank. Except as otherwise
expressly provided herein, this Agreement does not alter or affect the
Executive’s employment relations with the Bank. Nothing contained herein shall
be construed as conferring up on the Executive the right to be retained as an
employee of the Bank. The Executive agrees to serve the Bank, under the
direction of the Board of Directors, faithfully, diligently, competently and to
the best of his abilities.

FRINGE BENEFITS

  2.   The salary continuation benefits provided by this agreement are granted
by the Bank as a fringe benefit to the Executive and are not part of any salary
reduction plan or an arrangement deferring a bonus or a salary increase. The
Executive has no option to take any current payment or bonus in lieu of these
salary continuation benefits except as set forth hereinafter.

RETIREMENT DATE

3.  (a)    If Executive remains in the continuous employ of the Bank, he shall
retire from active employment with the Bank as of the December 31st nearest his
sixty-fifth (65th) birthday, unless by action of the Board of Directors his
period of active employment shall be shortened or extended.     (b)   Early
Retirement Date shall mean a retirement from service, which is effective prior
to the Retirement Date set forth in Subparagraph 3(a) herein, provided the
Executive has attained age fifty-five (55).

RETIREMENT BENEFIT

4.  (a)    Upon retirement the Bank in accordance with Paragraph 3(a) and
subject to Paragraph 4(b) and 8, commencing with the first day of the month
following the date of such retirement, shall pay Executive an annual benefit
equal to sixty percent (60%) of the





--------------------------------------------------------------------------------



 



      Executives salary and bonus at the time of retirement, less fifty percent
(50%) of the Executive’s social security and one hundred percent (100%) of the
Bank’s portion of the Executive’s 401(k) and profit sharing payable in equal
monthly installments (of 1/12 of the annual benefit) for a period of one hundred
eighty (180) months.

  (i)   If the Executive retires early as set forth in Subparagraph 3(b), and
subject to Paragraph 4(b) and 8, commencing with the first day of the month
following the date of the Executive’s sixty-fifth (65th) birthday, the Bank
shall pay Executive an annual benefit equal to Sixty percent (60%) of the
Executives salary and bonus at the time of early retirement, less fifty percent
(50%) of the Executive’s social security at age sixty-five (65) and one hundred
percent (100%) of the Bank’s portion of the Executive’s 401(k) and one hundred
percent (100%) of profit sharing assuming a seven percent (7%) growth to
Executive’s age sixty-five (65) annuitized (assuming a 15 year annuity), payable
in equal monthly installments (of 1/12 of the annual benefit) for a period of
one hundred eighty (180) months.

  (b)    The Executive’s Retirement Benefit as provided for in Paragraph 4(a)
and 4(a)(i) shall be reduced if the Bank’s average return on assets is below one
percent (1%) upon Executive’s termination of service. Average return on assets
shall be calculated from the effective date of this Agreement to the Executive’s
termination of service. Return on assets for this purpose shall be the return on
assets of the Bank as defined and disclosed in the Bank’s annual report. If the
Bank’s average return on assets during the term of this agreement is below one
percent (1%) then the benefit due to the Executive under Paragraph 4(a) shall
receive a certain percentage of such benefit in accordance with the following
schedule:

          Average   Percentage Return on Assets   of Benefits
1% or greater
    100 %
0.90% - 0.99%
    90 %
0.80% - 0.89%
    80 %
0.70% - 0.79%
    70 %
Below   0.70%
    0 %





--------------------------------------------------------------------------------



 



DEATH BENEFIT

  5.   In the event of the Executive’s death, this Agreement shall terminate and
no death benefits shall be payable hereunder.

DISABILITY BENEFIT PRIOR TO RETIREMENT

  6.   In the event the Executive should become disabled while actively employed
by the Bank at anytime after the effective date of this Agreement but prior to
retirement or early retirement, the Bank will pay an annual benefit equal to
sixty percent (60%) of the Executives salary and bonus at the time of
disability, payable in equal monthly installments (of 1/12 of the annual
benefit) for a period of one hundred eighty (180) months. “Disabled” for
purposes of this Paragraph 6 shall mean the Executive’s medically determined
physical or mental impairment which qualified him for disability benefits as
determined by the Social Security Administration. The said monthly payments
shall begin the first day of the third month following the month that the
Executive becomes disabled.

OTHER TERMINATION OF EMPLOYMENT

  7.  (a)    In the event that the Executive’s employment shall terminate for
any reason other than death, disability (as defined in Paragraph 6) or
retirement (in accordance with Paragraph 3), by his voluntary action or his
discharge by the Bank without cause, the Bank shall pay to the Executive the
vested portion of his accrued liability retirement account paid in a lump sum
within thirty (30) following said termination of employment.     (b)    In the
event the Executive shall be discharged by the Bank for cause, then all of the
Executive’s rights under this Agreement shall terminate and he shall forfeit all
benefits under this Agreement. For purposes of this Paragraph 7(b), “for cause”
shall mean gross negligence or willful misconduct, the commission of a felony or
gross-misdemeanor involving moral turpitude, fraud, dishonesty, embezzlement,
willful violation of any law or any other behavior or act that results in any
adverse effect on the Bank as may be determined by the Bank in its sole
discretion.

VESTING

  8.   Except for such benefits provided in Paragraphs 5 and 6, the Executive
shall vest in the benefits which are the subject of this Agreement in accordance
with the schedule listed in Exhibit 1 to this Agreement. The Executive will be
credited with a year of participation for each anniversary





--------------------------------------------------------------------------------



 



      thereafter of the effective date of this Agreement as set forth in
Paragraph 22 herein, for which the Executive remains in the employ of the Bank.

BENEFIT ACCOUNTING

  9.   The Bank shall account for this benefit using the regulatory accounting
principles of the Bank’s primary federal regulators. The Bank shall establish an
accrued liability retirement account for the Executive into which appropriate
reserves shall be accrued.

PARTICIPATION IN OTHER PLANS

  10.   The benefits provided hereunder shall be in addition to Executive’s
annual salary as determined by the Board of Directors, and shall not affect the
right of Executive to participate in any current or future Bank Retirement Plan,
group insurance, bonus, or in any supplemental compensation arrangement which
constitutes a part of the Bank’s regular compensation structure.

NON-COMPETE

  11.   The payment of benefits under this Agreement shall be contingent upon
the Executive’s not engaging in any activity that directly or indirectly
competes with the Bank’s interests for a period of three (3) years commencing on
the date the Executive’s employment with the Bank is terminated, within Wilson,
Davidson, Sumner, Trousdale, Smith, DeKalb, Cannon, Rutherford and Williamson
counties in the State of Tennessee; provided, however, that the Bank shall not
be entitled to injunctive enforcement of the non-compete provisions of this
Paragraph 11, its sole remedy for a violation by the Executive of the
non-compete provisions of this Paragraph 11 being the right to cease the
payments of benefits under this Agreement. In the event there is a change of
control as defined in Paragraph 12, the provisions of this Paragraph 11 shall
not apply, and the Executive shall be entitled to the payment of benefits as set
forth in Paragraph 12.

CHANGE OF CONTROL

  12.   The Bank agrees that if there is a change in control of the ownership of
the Bank or its parent company, Wilson Bank Holding Company, permits its
business activities to be taken over by any other organization, or ceases its
business activities or terminates its existence, the Executive will then be
considered to be vested in one hundred percent (100%) of the retirement benefit
to be paid to the Executive pursuant to Paragraph 4(a) or 4(a)(i) above and
shall not be subject to any reduction as provided for in Paragraph 4(b) and
shall not be subject to the non-compete provisions in





--------------------------------------------------------------------------------



 



      Paragraph 11. For purposes of this Paragraph 12, “change of control” means
that 50% or more of the outstanding common stock of the Bank or Wilson Bank
Holding Company shall be held by persons who did not hold such stock immediately
prior to the transaction or series of related transactions in which such stock
was acquired by such person or persons, unless such shares were acquired in an
underwritten public offering. In the event the Executive suffers a termination
of service subsequent to a Change of Control, the Executive shall be entitled to
the benefits set forth in Subparagraph 4(a)(i) assuming that the Executive was
employed by the Bank until age fifty-five (55) or, if the Executive suffers a
termination of service subsequent to a Change of Control and the Executive is
older than fifty-five (55), then the percentage of the Executive’s salary and
bonus shall be determined from the Executive’s salary and bonus at said time of
termination. All other reductions set forth in said Subparagraph 4(a)(i) shall
be determined to the Executive’s age sixty-five (65). Said benefits shall
commence thirty (30) days following said termination of service.

ALIENABILITY

  13.   It is agreed that neither the Executive nor his/her spouse nor any
designated beneficiary, shall have any right to commute, sell, assign, transfer
or otherwise convey the right to receive any payments hereunder, which payments
and the right thereto are expressly declared to be non- assignable and
non-transferable; and, in the event of any attempted assignment or transfer, the
Bank shall have no further liability hereunder.

RESTRICTIONS ON FUNDING

  14.   The Bank shall have no obligation to set aside earmark, or entrust any
fund or money with which to pay its obligations under this Agreement. The Bank
reserves the absolute right at its sole discretion to either fund the
obligations undertaken by this Agreement or to refrain from funding the same and
determine the extent, nature, and method of such funding.

GENERAL ASSETS OF THE BANK

  15.   The rights of the Executive under this Agreement and of any beneficiary
of the Executive shall be solely those of an unsecured creditor of the Bank. If
the Bank shall acquire an insurance policy or any other asset in connection with
the liabilities assumed by it hereunder, it is expressly understood and agreed
that neither the Executive nor any beneficiary of the Executive shall have any
right with respect to, or claim against, such policy or other asset. Such policy
or asset shall not be deemed to be held under any trust for the benefit of the
Executive or his beneficiaries or to be held in any way as collateral security
for the fulfilling of the obligations of the Bank under this Agreement. It shall
be, and remain a general,





--------------------------------------------------------------------------------



 



      unpledged unrestricted asset of the Bank and the Executive or any of his
beneficiaries shall not have a greater claim to the insurance policy or other
assets, or any interest in either of them, than any other general creditor of
the Bank.

CLAIMS PROCEDURE

16.  (a)    In the event that benefits under this Agreement are not paid to the
Executive (or his beneficiary in the case of the Executive’s death), and such
person feels entitled to receive them, a claim shall be made in writing to the
Board of Directors of the Bank within sixty (60) days from the date payments are
not made. Such claim shall be reviewed by the Board of Directors of the Bank and
the Bank. If the claim is denied, in full or in part, the Board of Directors of
the Bank shall provide a written notice within ninety (90) days setting forth
the specific reasons for denial specific reference to the provisions of this
Agreement upon which the denial is based, and any additional material or
information necessary to perfect the claim, if any. Also, such written notice
shall indicate the steps to be taken if a review of the denial is desired.      
  If a claim is denied and a review is desired, the Executive (or his
beneficiary in the case of the Executive’s death), shall notify the Board of
Directors of the Bank in writing within sixty (60) days [and a claim shall be
deemed denied if the Plan Administrator does not take any action within the
aforesaid ninety (90)-day period]. In requesting a review, the Executive or his
beneficiary may review this Agreement or any documents relating to it and submit
any written issue and comments he or she may feel appropriate. In its sole
discretion the Plan Administrator shall then review the claim and provide a
written decision within sixty (60) days. This decision likewise shall state the
specific provisions of the Agreement on which the decision is based.     (b)  
For purposes if implementing this claims procedure, the Board of Directors of
the Bank shall be responsible for the management, control, and administration of
the Agreement as established herein. The Bank may delegate to certain aspects of
the management and operation responsibilities of the Agreement including the
employment of advisors and the delegation of ministerial duties to qualified
individuals.





--------------------------------------------------------------------------------



 



AMENDMENT

  17.   The Agreement may be amended in whole or in part from time to time by
the Bank. However, any modification to this Agreement must be in writing.

INTERPRETATION

  18.   The Bank, acting in good faith, shall have reasonable discretion to
interpret this Agreement. The Bank’s interpretation and actions hereunder, if
made in the exercise of good faith discretion and not in an arbitrary and
capricious manner, shall be conclusive and binding upon all persons for all
purposes. Unless the Board of Directors of the Bank determines otherwise
regarding the interpretation of this Agreement or the review of claims pursuant
to Paragraph 16, the Chairman of the Board shall interpret this agreement and
review any claim acting on behalf of the Bank. Neither the Bank nor any of its
officers, employees or members of the Board of Directors (including the Chairman
of the Board) shall be liable to the Executive or any other person for any
action taken in connection with the interpretation of the Agreement.

HEADINGS

  19.   Headings and subheadings of this Agreement are inserted for reference
and convenience only and shall not be deemed a part of this Agreement.

APPLICABLE LAW

  20.   The validity and interpretation of this Agreement shall be governed by
the laws of the State of Tennessee.

BINDING EFFECT

  21.   Except as herein otherwise expressly stipulated to the contrary, this
Agreement shall be binding upon and inure to benefit of the Executive and the
Bank and their respective successors and permitted assigns.

EFFECTIVE DATE

  22.   The effective date of this Agreement shall be March 30, 1995.

SUPERSEDE AND REPLACE

  23.   This Agreement shall supersede the Executive Salary Continuation
Agreement dated the 30th day of March, 1995, and shall constitute the





--------------------------------------------------------------------------------



 



      entire agreement of the parties pertaining to this particular Amended and
Restated Executive Salary Continuation Agreement.

     IN WITNESS WHEREOF, Wilson Bank and Trust has caused this Agreement to be
signed in its corporate name by its duly authorized officer, and attested by its
Secretary, and the Executive has hereunto set his hand, all on the day and year
first above written.

                          WILSON BANK AND TRUST             Lebanon, TN    
 
               
 
      By:   /s/ Elmer Richerson
 
   
 
      Title:   President    
 
               
ATTEST:
               
 
               
/s/ Becky F. Taylor
 
Secretary
               
 
                        /s/ James Randall Clemons                          
James Randall Clemons    





--------------------------------------------------------------------------------



 



EXHIBIT 1
VESTING SCHEDULE

      YEAR(S) OF   AMOUNT OF RETIREMENT BENEFIT PARTICIPATION   IN WHICH VESTING
OCCURS   1    6%   2   12%   3   18%   4   24%   5   30%   6   36%   7   42%   8
  48%   9   54% 10   60% 11   66% 12   72% 13   78% 14   84% 15   90% 16   96%
17 and thereafter   100% 

